NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SANDRA LEE DEMORUELLE; JOSEPH                   No. 15-17093
 LOUIS DEMORUELLE,
                                                 D.C. No. 1:14-cv-00547-LEK-
               Plaintiffs-Appellants,            BMK

   v.
                                                 MEMORANDUM*
 WAYNE L. PFEFFER; et al.,

               Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Sandra Lee Demoruelle and Joseph Louis Demoruelle appeal pro se from the

district court’s judgment dismissing their action under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims concerning veterans’ benefits. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the existence of subject matter jurisdiction.

Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015). We affirm in part, vacate in

part, and remand.

      The district court properly dismissed the Demoruelles’ action for lack of

subject matter jurisdiction because the Demoruelles’ claims would have required

the district court to review a question of fact or law relating to or affecting

veterans’ benefits decisions. See 38 U.S.C. § 511(a); Veterans for Common Sense

v. Shinseki, 678 F.3d 1013, 1022-25 (9th Cir. 2012) (Veterans’ Judicial Review

Act precludes district court jurisdiction over claims relating to or affecting

veterans’ benefits decisions, “even if the veteran dresses his claim as a

constitutional challenge[]”); see also Recinto v. U.S. Dep’t of Veterans Affairs, 706

F.3d 1171, 1175-76 (9th Cir. 2013) (the Veterans’ Judicial Review Act bars review

of a plaintiff’s due process claim because, even viewing it as a systemic challenge,

it would necessarily require consideration of individual cases). However, we

vacate the judgment to the extent that it dismissed the Demoruelles’ claims with

prejudice, and remand for entry of dismissal without prejudice. See Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack

                                           2                                      15-17093
of subject matter jurisdiction should be without prejudice).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                    15-17093